            Case 1:17-cr-00135-LJO-SKO Document 297 Filed 01/24/19 Page 1 of 11

 1   McGREGOR W. SCOTT
     United States Attorney
2    KIMBERLY A. SANCHEZ
     ROSS PEARSON
 a
 J   Assistant United States Attomeys
     2500 Tulare Street, Suite 4401
4    Fresno,   CA9372l
     Telephone: (559) 497 -4000
 5   Facsimile: (559) 497-4099
 6
     Attorneys for Plaintiff
 7   United States of America

 8
                                     IN THE UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11   I.]NITED STATES OF AMERICA,                           CASE NO.      1:   17-CR-00135-LJO-SKO

t2                                    Plaintiff,           PLEA AGREEMENT

13                              V.                         DATE:
                                                           TIME:
t4   DANIEL GARCIA, AKA "JOKER,"                           COURT: Hon. Lawrence J. O'Neill
15                                    Defendant.

t6

t7
                                                   I.   INTRODUCTION
18
               A.     Scope of Agreement
t9
               The Indictment in this case charges the defendant with a violation of 21 U.S.C. $$ 846, 8a1(aX1)
20
     -   Conspiracy to Distribute and Possess With Intent to Distribute Methamphetamine (Count One); 21
2t
     U.S.C. $ 8a1(aX1)     -   Distribution of Methamphetamine (Count Nine); and2l U.S.C. $ 8a1(a)(1)    -
22
     Possession With Intent to Distribute Methamphetamine (Count Fourteen). This document contains the
23
     complete plea agreement between the United States Attorney's Office for the Eastern District   of
24
     California (the "government") and the defendant regarding this case. This plea agreement is limited to
25
     the United States Attorney's Office for the Eastern District of California and cannot bind any other
26
     federal, state, or local prosecuting, administrative, or regulatory authorities.
27

28


         Prr,a AcRrrMsNr
          Case 1:17-cr-00135-LJO-SKO Document 297 Filed 01/24/19 Page 2 of 11

 1              B.     Court Not a Partv
 2              The Court is not apafiy to this plea agreement. Sentencing is a matter solely within the

 J   discretion of the Court, and the Court may take into consideration any and all facts and circumstances

 4   concerning the criminal activities of defendant, including activities that may not have been charged in

 5   the Indictment. The Court is under no obligation to accept any recommendations made by the

 6   government, and the Court may in its discretion impose any sentence it deems appropriate up to and

 7   including the statutory maximum stated in this plea agreement.

 8              If the Court should impose any sentence up to the maximum      established by the statute, the

 9   defendant cannot, for that reason alone, withdraw his guilty plea, and he will remain bound to fulfiII all

10   of the obligations under this plea agreement. The defendant understands that neither the prosecutor,

11   defense counsel, nor the Court can make a binding prediction or promise regarding the sentence he           will
t2   receive.

13                                   il.      DEFENDANT'S OBLIGATIONS
t4              A.     Guiltv Plea
15              The defendant will plead guilty to Count One   -   Conspiracy.to Distribute and Possess With Intent

t6   to Distribute Methamphetamine, in violation of 21 U.S.C. $$ 846, 8a1(a)(1). The defendant agrees that

t7   he is in fact guilty of these charges and that the facts set forth in the Factual Basis For Plea attached

18   hereto as Exhibit A are accurate.

t9              The defendant agrees that this plea agreement will be filed with the Court and become a part      of
20   the record of the case. The defendant understands and agrees that he will not be allowed to withdraw his

2T   plea should the Court not follow the government's sentencing recommendations.

22              The defendant agrees that the statements made by him in signing this Agreement, including the

23   factual admissions set forth in the factual basis, shall be admissible and useable against the defendant by

24   the United States in any subsequent criminal or civil proceedings, even if the defendant fails to enter a

25   guilty plea pursuant to this Agreement. The defendant waives any rights under Rule 11(f) of the Federal

26   Rules of Criminal Procedure and Rule 410 of the Federal Rules of Evidence, to the extent that these

27   rules are inconsistent with this paragraph or with this Agreement generally.

28



      PlseAcRrpusNr
                Case 1:17-cr-00135-LJO-SKO Document 297 Filed 01/24/19 Page 3 of 11

      1            B.      Sentencing Recommendation

     2             The defendant and his counsel may recommend whatever sentence they deem
                                                                                           appropriate.
     J             C.      Special Assessment

     4             The defendant agrees to pay a special assessment of     $   100 at the time of sentencing by delivering

     5     a check or money order payable      to the United States District Court to the United States probation Office

     6     immediately before the sentencing hearing. If the defendant is unable to pay the special
                                                                                                    assessment at

     7     the time of sentencing, he agrees to earn the money to pay the assessment, if necessary
                                                                                                   by participating
     8     in the Inmate Financial Responsibility program.

     9            D.

 10               If the defendant, violates this plea agreement in any way, withdraws his plea, or tries to withdraw

 11        his plea, this plea agreement is voidable at the option of the govemment. The government
                                                                                                    will no longer
 t2       be bound by its representations to the defendant concerning the limits on criminal prosecution
                                                                                                         and
 13        sentencing as set forth herein. one way a defendant violates the plea agreement is
                                                                                              to commit any crime
t4        or provide any statement or testimony which proves to be knowingly false, misleading,
                                                                                                or materially
15        incomplete. Any post-plea conduct by a defendant constituting obstruction ofjustice
                                                                                              will also be a
t6        violation of the agreement. The determination whether the defendant has violated the plea
                                                                                                    agreement
l7 shall be decided under a probable           cause standard.

18                If the defendant violates   the plea agreement, withdraws his plea, or tries to withdraw his plea, the

t9        government shall have the right: (1) to prosecute the defendant on any of
                                                                                    the counts to which he pleaded

20        guilty; (2) to reinstate any counts that may be dismissed pursuant to this plea agreement;
                                                                                                     and (3) to file
2I        any new charges that would otherwise be barred by this plea agreement. The
                                                                                     defendant shall thereafter
22        be subject to prosecution for any federal criminal violation of which the government
                                                                                               has knowledge,

23        including perjury, false statements, and obstruction ofjustice. The decision to pursue
                                                                                                 any or all of these
24        options is solely in the discretion of the United States Attorney,s office.

25               By signing this plea agreement, the defendant agrees to waive any objections, motions,
                                                                                                        and
26        defenses that the defendant might have to the government's decision to exercise
                                                                                          the options stated in the
27        previous paragraph. Any prosecutions that are not time-barred by the applicable
                                                                                          statute of limitations as
28        of the date of this plea agreement may be commenced in accordance with this paragraph,


           PLpaAcrurusNr
                 Case 1:17-cr-00135-LJO-SKO Document 297 Filed 01/24/19 Page 4 of 11

      1    notwithstanding the expiration of the statute of limitations between
                                                                                the signing of this plea agreement
     2     and the commencement of any such prosecutions. The defendant
                                                                        agrees not to raise any objections
     I
     J     based on the passage of time with respect to such counts including,
                                                                               but not limited to, any statutes   of
     4     limitation or any objections based on the Speedy Trial Act or the Speedy Trial
                                                                                          Clause of the Sixth
     5     Amendment to any counts that were not time-barred as of the date of this plea
                                                                                         agreement.
     6             In addition: (1) all statements made by the defendant to the government or other designated
                                                                                                               law
     7     enforcement agents, or any testimony given by the defendant before a grand jury
                                                                                           or other tribunal,
     8     whether before or after this plea agreement, shall be admissible in evidence in
                                                                                           any criminal, civil, or
     9     administrative proceedings hereafter brought against the defendant; and (2) the defendant
                                                                                                     shall assert no
 10       claim under the united States constitution, any statute, Rule 11(f) of the Federal Rules of
                                                                                                      criminal
 11       Procedure, Rule 410 of the Federal Rules of Evidence, or any other federal rule,
                                                                                           that statements made by
 12       the defendant before or after this plea agreement, or any leads derived therefrom, should
                                                                                                    be suppressed.
 13       By signing this plea agreement, the defendant waives any and all rights in the foregoing respects.

l4                                  III.     THE GOVERNMENT'S OBLIGATIONS
15                A.      Dismissals
t6                The government agrees to move, at the time of sentencing, to dismiss without prejudice
                                                                                                         the
t7        remaining counts in the pending Indictment. The government also agrees not to reinstate
                                                                                                  any dismissed
18        count except if this agreement is voided as set forth herein, or as provided in II.D (Defendant,s
                                                                                                            Violation
t9        of Plea Agreement), and VII.B (Waiver of Appeal) herein.

20                B.      Recommendations
2l                        1.      Incarceration Range
22                The government will recommend that the defendant be sentenced to the low end of the

23        applicable guideline range for his offense, including the application of the mandatory
                                                                                                 statutory minimum
24        term, as determined by the Court. The government may recommend whatever it deems
                                                                                           appropriate as to
25        all other aspects of sentencing.

26                       2.      Role in the Offense
27               The government will recommend a two-level reduction under U.S.S.G. 3B1.2(b)
                                                                                   $         for minor
28



           Prea AcRrrupNr
                Case 1:17-cr-00135-LJO-SKO Document 297 Filed 01/24/19 Page 5 of 11

      1                         3.       Acceptance of responsibility

     2               The government will recommend a two-level reduction (if the offense
                                                                                         level is less than 16) or a
     1
     J    three-level reduction (if the offense level reaches 16) in the computation
                                                                                     of defendant,s offense level              if
     4    he clearly demonstrates acceptance of responsibility for his conduct
                                                                               as defined in U.       S. S.   G. g 3E   1.1.


     5    This includes the defendant meeting with and assisting the probation officer in the preparation
                                                                                                          of the
     6    pre-sentence report, being truthful and candid with the probation officer,
                                                                                     and not otherwise engaging in

     7    conduct that constitutes obstruction ofjustice within the meaning of U.S.S.G 3C1.1,
                                                                                      $       either in the
     8    preparation ofthe pre-sentence report or during the sentencing proceeding.

     9               C.         Use of   Information for Sentencing
 10                  The government is free to provide full and accurate information to the Court and the
                                                                                                          United
 11       States Probation       Office ("Probation"), including answerin g afiy inquiries made by the Court and/or

 t2       Probation, and rebutting any inaccurate statements or arguments by the defendant, his attorney,

13        Probation, or the Court. The defendant also understands and agrees that nothing in this plea
                                                                                                       Agreement
l4        bars the government from defending on appeal or collateral review any sentence that
                                                                                              the Court may
15        impose.

t6                                            IV.      ELEMENTS OF THE OFFENSE
l7                  At   a   trial, the government would have to prove beyond    a reasonable doubt the   following
18        elements of the offense to which the defendant is pleading guilty:

19               As to Count One, Conspiracy to Distribute and to Possess with tntent to Distribute

20        Methamphetamine, in violation of          2l U.S.C. gg ga1(a)(1)   and g46:

2t                  1.         Between on or about January 1,2017, and May 10,2017, there was an agreement

22                             between two or more persons to distribute and to possess with intent to distribute

L)                             methamphetamine;

24               2.            The defendant joined in the agreement with the intent to further its unlawful object or

25                             purpose; and
                 a
26               -)-           It was reasonably foreseeable to the defendant that the conspiracy involved 50 grams or

27                            more of methamphetamine or 500 grams or more of a mixfure and substance containing
                                                                                                                               a

28                            detectable amount of methamphetamine.


           Prsa AcRerN4sNr
                Case 1:17-cr-00135-LJO-SKO Document 297 Filed 01/24/19 Page 6 of 11

      1              The defendant fully understands the nature and elements of the
                                                                                    crimes charged in the Indictment
     2     to which he is pleading guilty, together with the possible defenses thereto,
                                                                                        and has discussed them with
     a
     J     his attorney.

     4
                                                V.       MAXIMUM SENTENCE
     5               A.      Maximum penaltv
     6               The maximum sentence that the Court can impose is incarceration for life, a fine
                                                                                                      of g10,000,000,
     7     a term   of supervised release of at least five years and up to life and a special assessment of
                                                                                                            $100. The
     8     charge to which defendant is pleading guilty carries aten-year mandatory minimum
                                                                                            sentence, absent a
     9    motion by the government for reduction pursuant to 18 U.S.C. 3553(e). In addition, the
                                                                      $                          defendant
 10       may be ineligible for certain federal andJor state assistance andlor benefits, pursuant to
                                                                                                     21 U.S.C. $ g62.
 11                 B.       Violations of Supervised Release
t2                  The defendant understands that if he violates a condition of supervised release at any time
                                                                                                                during
13        the term of supervised release, the Court may revoke the term of supervised release and require
                                                                                                          the
t4 defendant to            serve up to five years of additional imprisonment.

15
                                         VI.       SENTENCING DETERMTNATION
t6                  A.      Statutory Authoritv
L7                  The defendant understands that the Court must consult the Federal Sentencing Guidelines
                                                                                                            and
18        must take them into account when determining a final sentence. The defendant understands
                                                                                                   that the
t9        Court will determine a non-binding and advisory guideline sentencing range for this case pursuant
                                                                                                            to the
20        Sentencing Guidelines and must take them into account when determining a final sentence. The

2l        defendant further understands that the Court    will consider whether there is a basis for departure from   the
22        guideline sentencing rafige (either above or below the guideline sentencing range) because
                                                                                                     there exists
23        an aggravating or mitigating circumstance of a kind, or to a degree, not adequately taken into

24        consideration by the Sentencing Commission in formulating the Guidelines. The defendant
                                                                                                  further
2s        understands that the Court, after consultation and consideration of the Sentencing
                                                                                             Guidelines, must
26        impose a sentence that is reasonable in light of the factors set forth in l8 U.S.C. 3553(a).
                                                                                             $
27                  B.      Sentencing Recommendation
28                  The defendant is free to recommend to the Court whatever sentence he believes is appropriate


           PlseAcnsrusNr
                 Case 1:17-cr-00135-LJO-SKO Document 297 Filed 01/24/19 Page 7 of 11

      1    under 18 U'S'C' $ 3553(a). The government will recommend that the
                                                                             defendant be sentenced to the low
     2     end of the applicable guideline range for his offense, including the
                                                                                application of the mandatory
     a
     J     statutory minimum term, as determined by the Court.

     4
                                                      VII.         WAIVERS
     5             A.      Waiver of Constitutional Rishts
     6             The defendant understands that by pleading guilty he is waiving the following constitutional

     7     rights: (a) to plead not guilty and to persist in that plea if already made; (b) to be tried by a jury; (c)
                                                                                                                       to
     8     be assisted at trial by an attorney, who would be appointed     if necessary; (d) to subpoena witnesses to
     9     testify on his behalf; (e) to confront and cross-examine witnesses against him; and (f) not to
                                                                                                          be
 10       compelled to incriminate himself.

 11               B.      Waiver of Appeal and Collateral Attack
t2                The defendant understands that the law gives the defendant a right to appeal his guilty plea,

13        conviction, and sentence. The defendant agrees      as   part of his plea/pleas, however, to give up the right to
t4        appeal the guilty plea, conviction, and the sentence imposed in this case.

15                Notwithstanding the defendant's waiver of appeal, the defendant will retain the right to appeal       if
t6        one of the following circumstances occurs: (1) the sentence imposed by the District Court
                                                                                                    exceeds the
t7        statutory maximum; and/or (2) the government appeals the sentence in the case. The defendant

18        understands that these circumstances occur infrequently and that in almost all cases this
                                                                                                    Agreement
T9        constitutes a complete waiver of all appellate rights.

20                In addition, regardless ofthe sentence the defendant receives, the defendant also gives up any

2l right       to bring a collateral attack, including a motion under 28     u.s.c. 5 2255 or $ 224l,challenging any
22        aspect of the guilty plea, conviction, or sentence, except for non-waivable claims.

23                Notwithstanding the agreement in paragraphlll.A (Dismissals) above that the government will

24        move to dismiss counts against the defendant, if the defendant ever attempts to vacate his plea,
                                                                                                           dismiss
25        the underlying charges, or modify or set aside his sentence on any of the counts to which
                                                                                                    he is pleading
26        guilty, the government shall have the rights set forth inparagraph II.D (Defendant's Violation
                                                                                                         of plea
27        Agreement) herein.

28



           PmaAcnsrurNr
                 Case 1:17-cr-00135-LJO-SKO Document 297 Filed 01/24/19 Page 8 of 11

      1              C.

     2               Defendant recognizes that pleading guilty may have consequences with
                                                                                          respect to his
     J     immigration status if he is not a citizen of the United States. Under federal
                                                                                         law, abroad range of crimes
     4     are removable offenses, including offense(s) to which the defendant
                                                                               is pleading     guilty. The defendant
     5     and his counsel have discussed the fact that the charge to which the
                                                                                defendant is pleading guilty is an
     6     aggravated felony, or a crime that is likely to be determined to be an aggravated
                                                                                             felony under g USC       $

     7     1101(a)(43), and that while there may be arguments that defendant can raise
                                                                                       in immigration proceedings
     8     to avoid or delay removal, it is virtually certain that defendant will be removed. Indeed,
                                                                                                      because
     9     defendant is pleading guilty to conspiracy to distribute and to possess with intent
                                                                                               to distribute controlled
 10        substances, removal is presumptively mandatory. Removal and other immigration
                                                                                         consequences are the

 11       subject of a separate proceeding, however, anddefendant understands that no one,
                                                                                           including his attorney
 t2       or the district court, can predict to a certainty the effect of his conviction on his immigration
                                                                                                            status.

13        Defendant nevertheless affirms that he wants to plead guilty regardless of any immigration

l4        consequences that his plea may entail, even    if the consequence is his automatic removal from the United
t5        States.

t6                                         VI[.      ENTIRE PLEA AGREEMENT
l7                  Other than this plea agreement, no agreement, understanding, promise, or condition between
                                                                                                               the
18        government and the defendant exists, nor    will   such agreement, understanding, promise, or condition

L9        exist unless it is committed to writing and signed by the defendant, counsel for the
                                                                                               defendant, and
20        counsel for the United States.

2l                                      TX.        APPROVALS AND SIGNATURES
22                  A.     Defense Counsel

23                  I have read this plea agreement and have discussed it fully with my client. The plea
                                                                                                         agreement
24        accurately and completely sets forth the entirety of the agreement. I concur in my
                                                                                             client's decision to
25        plead guilty as set forth in this plea   agreement.              ;,'l
26

27
                                                                                  ER MAR
28



           PLEA AGREEMENT
               Case 1:17-cr-00135-LJO-SKO Document 297 Filed 01/24/19 Page 9 of 11

      I            B.      Defendant
     2             I have read this plea agreement and carefully reviewed every part of it
                                                                                           with my attomey. I
      1
     J    understand it, and I voluntarily agree to   it.   Further, I have consulted with my afforney and fully

     4    understand my rights with respect to the provisions of the Sentencing
                                                                                Guidelines that may apply to my
     5    case' No other promises or inducements have been made to me, other than
                                                                                  those contained in this plea

     6    agreement' In addition, no one has threatened or forced me in any way to enter
                                                                                         into this plea agreement.
     7    Finally, I am satisfied with the representation of my attomey in this case.

     8

     9
           Dated:    I lLl   /L?
                                                                        ANIEL GA
 10

 11
                   C.     Attornev for the United States
                   I accyt and agree to this plea agreement on behalf of the government.
 t2
          Dated:                                                      McGREGOR W. SCOTT
 13
                                                                      United States Attorney
 t4
                                                                By:
 l5
                                                                           BERLY A.
                                                                      ROSS PEARSON
t6                                                                    Assistant United States Attomey
l7
18

t9

20

2l
22

Z)

24

25

26

27

28



          Pme.AcrcsusNr
           Case 1:17-cr-00135-LJO-SKO Document 297 Filed 01/24/19 Page 10 of 11

                                                    EXHIBIT     .6A,,
                                                Factual Basis for PIea
             If this matter proceeded to trial, the United States would establish the following facts
                                                                                                      beyond a
      reasonable doubt, and the defendant agrees that these facts are true:

                                                     and,continuing rhro,gh             20t7,in the county of
             "3ly:*:i::.1THI^TI?y,T;?9)7, d.f;ail                                V.uy 19,
      Y:::*:f,^".*:gl,:l1T-?l'.gg:rSahfornia,                          BANrE'L   GAf,iil-k";;ildil#;ili'u,d
      ig:T*:iil. o*^.1:";:oTflrytor;.to disrribure ,i,.a norylrr.*iir, i"i*n;ai;t d;il#ililffiffi;".
      ff:::*}I               conspired to.distribut e atteisT-i.7ll"gi"'";;i;#fi;;#iriiil,   #"i"#iiiiir,
      the substance9-1l9lA
                                                                                                  mg
                    he was conspiring to distribute was methampietimiine and that methamphetamine
                                                                                                  is a
      controlled substance.


             A.



            On April 24,20L7, Robert Guthrie called Prado Corona to ask if they were on for
                                                                                             Wednesday.
     Corona told Guthrie yes for the "AR" and the other "thing." Guthrie responied,
                                                                                    asking Corona how
     much for the "P," and Corona told him his "source" wanted "35." In context,
                                                                                 Guthrie ivas asking Corona
     how much for a pound of methamphetamine, and Corona told Guthrie his source wanted
                                                                                             $3,500.
             The morning of April 26 at approximately 9:00 a.m., agents intercepted a call
      -
     Corona to Hurtado in which Corona told Hurtado he needed a;complete oire," referring
                                                                                           in Spanish from
                                                                                              to a complete
     pound of methamphetamine. Hurtado asked Corona if he already had the "2B,"
                                                                                    referrin! to $2,g00, the
     price for a pound of methamphetamine. Corona said he did. Hurtado then
                                                                              told Corona he would start
     driving to Corona's location, and the two discussed how long it would take Hurtado
                                                                                         to get to the
     location.

             Approximately forty minutes later, Hurtado called Corona againand asked if he should
                                                                                                      be on his
     way. Corona said "yes," and told Hurtado that he should have the          by the time
                                                                       --or.y               Hurtado  arrived.
     After the call ended, Corona drove to Bank of the West, went into the bank, came back out,
                                                                                                   then drove
     back to his residence. Shortly before 10:00 a.m., Corona called Hurtado back and told
                                                                                             him there was a
     change of plans, because he did not want the probation department to discover them
                                                                                          at his residence.
     Hurtado asked Corona if he wanted to "grab the paper" and meet where they met on previous
                                                                                          a           day. The
     two discussed a few other meeting locations, and ultimately settled on the Fruit Stand
                                                                                            Market on
     Yosemite and Geer Road in Stanislaus County.

           At approximately 10:27 a.m., Hurtado called Corona and told Corona that he was sending his
   "homie" to deliver to Corona and that the "homie" was going to call Corona. A few minutes
23 who identified                                                                                latei, a man
                   himself as "Joker" (later identified as CAnCiel called Corona and told Corona ,'we,,will
   he would be there in five minutes. At approximately 10:39 p.m., officers saw
24                                                                                a Toyota 4Runner enter
   the parking lot of the Fruit Stand Market and park next to Corona's truck. Agents
                                                                                      could see two males in
   the 4Runner, but could not identify them. Corona got out of his truck, got in'the
                                                                                     back of the 4Runner,
    then two- to three-minutes later got out and back in tris truck.

            The 4Runner left and surveillance followed it back to Oakdale, California. The 4Runner
                                                                                                     drove to
    a residence and parked in the driveway. Ten minutes later, surveillance
                                                                            saw Hurtado drive up to the
    residence and meet with the occupants of the 4Runner. The occupants were
                                                                                 not identified. Hurtado was


     Prna AcRssvsur                                      A-1
                   Case 1:17-cr-00135-LJO-SKO Document 297 Filed 01/24/19 Page 11 of 11

'1            driving the same vehicle agents had seen him driving at the April 3 transaction.
          2           Meanwhile, right after Corona met with GARCIA, he sent a text to Guthrie saying, ,,got it.,, Just
                      11 a.m., agents saw Corona drive to an apartment in Merced, park in the parking lii, ind go
          J   lefo1e
              inside. Guthrie arrived at the same parking lot a short time later and sent a text to Corona to
                                                                                                              say
                                                                                                                  ihere.,,
          4   corona came out of the apartment and met with Guthrie at the trunk of Guthrie's car. Due to the
              positioning, off,tcers could not see what Guthrie and Corona did at the rear of the vehicle.
          5
                       Later that day, Guthrie met with CHS# 1 and sold him four firearms and, 435 grams of meth for a
          6   total of $9,700.
          7          B.
          8

          9
                      On May 10,2017, at approximately 6:00 a.m., agents served a search warrant at GARCIA,s
              residence. In a bedroom in the residence, they found 7 clear plastic bags containing a total
                                                                                                           of 5.406
      10      pounds of methamphetamine (in a locked container) and$.47
                                                                           J71 in caih (in a locked container). In the
              kitchen, agents found a plastic bag containing .504 pounds of methampheiamine, another
                                                                                                          baggie with 2g
      11      grams of heroin, acetone (used in the manufacture/processing of methj and two
                                                                                               digital scalesl-There
              was also what appeared to be a small conversion lab in the kitchen. In the entry way, agents
      t2                                                                                                     found 117
              grams of cocaine (in locked box in front entry way); and a Ruger revolver (in a desk
                                                                                                    drawer near the
      13
              entryway).

     t4
     15
                          '/r/lrc                                   -,-) / n                    r
     t6                                                            ,       V^,"^?,
                                                                       L/d,uz(
                                                                       oeNr
     t7

     18

     t9

     20

     2t
     22

     23

     24

     25

     26

     27

     28



              PrpaAcRerur'Nr                                     A-2
